Citation Nr: 1107762	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the 
right hand, to include as secondary to service-connected genital 
herpes.  

2.  Entitlement to a rating in excess of 10 percent for genital 
herpes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the RO which denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.
  

REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to the Veteran's claim of entitlement to service 
connection for a skin disorder of the right hand, the Board notes 
that he has offered a several theories as to the etiology of such 
disorder, claiming initially in February 2006 that it was 
secondary to his service-connected genital herpes.  However, in a 
letter dated in December 2006, he asserted that he had blisters 
on his hand in service in 1968, which was misdiagnosed and 
associated with his genital herpes.  In a letter dated in May 
2007, the Veteran asserted that his psoriasis of the hand was 
manifested at least as early as 1974, and was caused by exposure 
to chemicals that he first came into contact with when he was 
trained as a dental technician in service.  

The Board notes that the Veteran's service treatment records are 
silent for any complaints, treatment, abnormalities, or diagnosis 
of a skin disorder other than genital herpes.  The Veteran made 
no mention of any skin problems of either hand at the time of his 
service separation examination in January 1970, and no pertinent 
abnormalities were noted on examination at that time; however, he 
did report having skin diseases.  Additionally, service documents 
indicate that his military occupational specialty was a dental 
laboratory technician.  The Board notes that his representative 
argued in his January 2010 Informal Hearing Presentation that the 
Veteran's right hand "may have been mentioned" in a February 
1970 service treatment record.  However, the Board finds that the 
report does not show treatment for any skin problems of the 
Veteran's hands.  Rather, the record showed treatment for the 
Veteran's genital herpes, and indicated that there was a slightly 
painful lesion on the left side of a "hard folate" on the 
penis.  While the handwritten treatment note in question was 
somewhat illegible, when viewed in context of the entire report, 
it is evident that the examination was confined to the Veteran's 
genital area and that there was no reference to his hands or any 
other anatomical body part.  

Post-service treatment records reflect that the first evidence of 
any complaints or treatment for a skin disorder of the Veteran's 
hands was on a private report dated in July 1998.  The partially 
illegible handwritten note indicated that the Veteran had 
psoriasis on the palms of his hands and had tried over-the-
counter medication.  A treatment note from a private 
dermatologist, dated in March 1999, indicated that the Veteran 
had been treated for psoriasis of the hands with topical steroids 
and anthralin for seven months by another private doctor with 
little success.  The impression was eczema.  The Board also notes 
that a treatment report by the same private dermatologist, dated 
in February 2005, indicated that the Veteran had a history of 
eczematous dermatitis on his hands and feet, which occasionally 
looked like psoriasis.  The physician indicated that the 
Veteran's eczematous dermatitis on the feet and hands cleared-up 
with Clobetasol, and that he had been treated recently by VA for 
a red circinate lesion with small papules on the dorsum of the 
right hand.  The impression included granuloma annulare of the 
right hand and eczema, but also indicated that psoriasis cannot 
be ruled out.  The report indicated that the Veteran was 
instructed continue to apply ointment to the rash on his hands 
and legs.  Additionally, in June 2006, a VA examination revealed 
a diagnosis of psoriasiform dermatitis and, in December 2006, the 
Veteran's treating VA physician indicated that he had severe and 
chronic contact dermatitis.

In a December 2006 statement, the Veteran's treating VA physician 
referenced the Veteran's contact dermatitis and indicated that 
the Veteran worked in the dental industry for years and developed 
allergies to the chemicals in dental devices.  Additionally, in a 
May 2007 letter, a private dentist and business associated of the 
Veteran, Dr. Bertnolli, indicated that he started a ceramic 
(dental) lab in 1972, and that the Veteran worked for him in the 
lab until 1980, when he turned the business over to the Veteran, 
who then relocated to a larger facility but continued to do 
dental work for him.  The dentist stated that he noticed that the 
Veteran had chronic skin problems on his fingers and hands for 
"all these years."  

Therefore, as the Veteran is service-connected for genital herpes 
and he had a skin disorder, variously diagnosed, on his right 
hand, he was afforded a VA examination in June 2006.  At such 
time, the examiner reviewed the evidence of record, interviewed 
the Veteran, and conducted a physical examination with diagnostic 
testing.  Thereafter, the examiner opined that the Veteran's 
current skin disorder of the hands was not secondary to his 
genital herpes.  However, he did not offer an opinion as to 
whether the Veteran's skin disorder of the right hand is directly 
related to service, to include as a result of his handling 
various chemicals during the course of his duties as a dental 
laboratory technician.  Therefore, in light of the Veteran's 
statements regarding the continuity of his skin symptomatology as 
well as Dr. Bertnolli's statement indicating that he observed the 
Veteran continutiously having problems with his fingers and hands 
in the 1970's and his VA physician's statement that the Veteran 
had developed allergies to the chemicals in dental devices, the 
Board finds that the Veteran should be afforded a VA examination 
and opinion in order to determine whether his skin disorder of 
the right hand is etiologically related to his military service, 
to include his duties as a dental laboratory technician.

With respect to the Veteran's claim of entitlement to an 
increased rating for his genital herpes, in a letter received in 
August 2006, subsequent to the June 2006 VA examination of the 
service-connected genital herpes, the Veteran reported that his 
service-connected disability had worsened and requested to be 
reexamined by VA.  Moreover, it has been almost five years since 
the Veteran was examined by VA.  Where a claimant asserts that 
the disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Peters v. Brown, 6 Vet. App. 540, 542 (1994), (the duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine the 
current level of a disability); see also VAOPGCPREC 11-95 (1995).  
In light of the Veteran's assertion that his disability had 
worsened since the most recent VA examination of record, the 
Board finds that he should be afforded a contemporaneous VA 
examination so as to determine the current nature and severity of 
his genital herpes.  

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Here, the Veteran is unemployed and he claims that 
such is due to symptoms of his skin disorders, which include 
genital herpes.  Accordingly, the issue of entitlement to a TDIU 
has been raised by the evidence of record in this case.  While 
the Board has jurisdiction over such issue as part and parcel of 
the Veteran's increased rating claim, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  In this regard, upon remand, the AOJ should conduct all 
appropriate development, to include providing the Veteran with a 
Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as 
to a TDIU rating, attaining all outstanding treatment records 
pertaining to his service-connected disabilities, and obtaining 
an opinion as regarding the effect his service-connected 
disabilities, to include his genital herpes, have on his 
employability as part of his VA examination for such disability.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Additionally, the Board notes that the Veteran receives treatment 
for both of his skin conditions at the VA facilities located in 
Miami, Florida, and Oakland Park, Florida.  The most recent 
treatment records contained in the file are dated in June 2006.  
The Board further observes that, in a December 2006 statement, 
the Veteran's treating VA physician indicated that the Veteran 
had been referred to the University of Miami Contact Dermatitis 
Specialty Clinic for further evaluation and treatment.  Such 
records are not contained in the claims file.  Therefore, the 
Veteran should be given the opportunity to identify any 
additional treatment records relevant to his claims, and any 
identified records, to include those from the Miami and Oakland 
Park VA facilities dated from June 2006 to the present and the 
University of Miami Contact Dermatitis Specialty Clinic, should 
be obtained for consideration in his appeal.

Finally, while on remand the Veteran should be provided proper 
VCAA notice of the evidence and information necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence 
and information necessary to substantiate 
his TDIU claim as well as the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his service-connected disabilities, to 
include his genital herpes, and his skin 
disorder of the right hand.  After 
securing any necessary authorization from 
him, obtain all identified treatment 
records, to include those from the Miami 
and Oakland Park VA facilities dated from 
June 2006 to the present and the 
University of Miami Contact Dermatitis 
Specialty Clinic.  All reasonable attempts 
should be made to obtain any identified 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have 
been obtained, the Veteran should be 
afforded a VA examination to determine the 
etiology of his skin disorder of the right 
hand as well as the current severity of 
his genital herpes.  The claims folder 
must be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the examination report.  All 
appropriate testing should be undertaken 
in connection with this examination.  

With respect to the Veteran's skin disorder 
of the right hand, the examiner should 
report all current diagnoses referable to 
such claimed disorder.  The examiner should 
then provide an opinion as to whether any 
currently diagnosed skin disorder of the 
Veteran's right hand is related to his 
military service, to include his duties as 
a dental laboratory technician.  In 
offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed skin disorder of 
the right hand and the continuity of 
symptomatology, his VA physician's December 
2006 statement, and Dr. Bertnolli's May 
2007 statement.  The rationale for any 
opinion offered should be provided.  

Regarding the Veteran's service-connected 
genital herpes, the examiner should 
provide a detailed description of all 
current residuals of such disorder, 
including any scarring, lesions or 
evidence of active skin disease, and 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs were required during the past 12 
months; the duration of any systemic 
therapy should be indicated.  

The examiner should also offer an opinion 
as to whether the Veteran is unable to 
secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, to include his 
genital herpes, taking into consideration 
his level of education, special training, 
and previous work experience, but not his 
age or any impairment caused by 
nonservice-connected disabilities.  The 
examiner should provide a complete 
rationale for any opinion offered, 
reflecting consideration of both the lay 
and medical evidence of record.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, readjudicate the Veteran's 
claims, to include the TDIU aspect of his 
increased rating claim, based on the 
entirety of the evidence.  If the claims 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


